Citation Nr: 1227110	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred as a result of a colonoscopy performed at the Spokane VA Medical Center (VAMC) on October 15, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1973 to July 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a December 2011 statement, the Veteran alleged several due process deficiencies in the handling of his claim.  Specifically, he contends that he received notice in August 2011 that he was on the waiting list for a hearing before the Board at the Seattle RO, but his case was sent to the Board without the hearing.  In addition, he states that he never received a letter from VA notifying him that he had 90 days to submit additional evidence following the certification of his appeal to the Board.  

Review of the claims file does not indicate that the Veteran was ever scheduled for a hearing at the RO and the Veteran noted on his November 2008 substantive appeal that a hearing was not requested.  In any event, the Veteran withdrew any pending hearing request in the December 2011 letter.  Additionally, the claims file contains a copy of a November 2011 letter mailed to the Veteran's current address of record informing him that his appeal had been certified to the Board and he had 90 days to send the Board additional evidence concerning his appeal.  The Veteran was also mailed a second letter in December 2011 notifying him that his case had been received by the Board.  The Board finds that the Veteran received proper notification that he could submit additional evidence in support of his claim and his December 2011 statement indicates that both he and his representative were aware that evidence could be submitted directly to the Board.  There is also no indication in the record that the Veteran ever requested or was scheduled for a hearing.  The Board therefore finds that there is no due process impediment to proceeding with the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran underwent a colonoscopy on October 15, 2004 at the Spokane VAMC.  He contends that he incurred additional disability, to include multiple bowel infections, hepatitis, and an appendectomy, due to a contaminated scope that was used during the colonoscopy and perforated his bowel and appendix.  When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it is necessary to show that disability or death was the result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable.

VA treatment records document that the Veteran was hospitalized four days after his colonoscopy on October 19, 2004 with complaints of severe abdominal pain.  An abdominal CT showed swelling at the colon biopsy site with an abnormal cecum.  The CT was also indicative of early appendicitis or mesenteric adenitis.  Laboratory testing showed E. coli translocated from the inflamed cecum and a possible second bacterial agent.  The Veteran responded to medication and was discharged to home on October 22, 2004 without a clear diagnosis for his abdominal pain.  

Seven months later, on May 15, 2005, the Veteran again reported to the VAMC emergency department with complaints of severe abdominal pain.  Appendicitis was diagnosed and the Veteran underwent an open appendectomy on May 15, 2005 to treat perforated acute appendicitis.  The Veteran contends that his October 2004 infection and May 2005 appendicitis were the result of VA's negligence in performing his colonoscopy. 

The Veteran also contends that he contracted hepatitis due to a contaminated colonoscopy scope.  In March 2005, at the request of his blood bank, the Veteran presented to the Spokane VAMC for a hepatitis and HIV blood test.  Laboratory results showed a positive HBsAB and negative BcAB test indicating that the Veteran had received the hepatitis B vaccine and was now immune.  In a February 2008 statement, the Veteran contended that he had received hepatitis A from the contaminated colonoscopy scope and had recovered from the disease prior to blood testing in March 2005.  The Veteran has also reported that he donated blood in September 2003, a year before his colonoscopy, and did not have hepatitis at that time. 

The Board finds that a VA examination and medical opinion are necessary in this case to determine whether the Veteran incurred any additional disability due to the October 2004 colonoscopy and if so, whether this disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  The record clearly demonstrates that the Veteran was hospitalized soon after his colonoscopy for a probable infection, and was treated seven months later for appendicitis.  A gastroenterologist at the VAMC also noted in December 2009 that it could not be stated with 100 percent certainty that the appendectomy following the colonoscopy was a coincidence.  Additionally, a VA emergency department physician found in February 2008 that it was probable the Veteran had postsurgical abdominal adhesions from an unspecified procedure.  Therefore, upon remand, the Veteran should be provided a VA examination and appropriate medical opinion to address whether he incurred an additional disability due to the October 2004 colonoscopy through the fault of VA.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether he incurred any additional disability as a result of a colonoscopy performed at the Spokane VAMC in October 2004.  The examiner must review the entire claims file as part of the examination. 

After examining the Veteran and reviewing the complete claims file, the examiner should answer the following questions:

a)  Has the Veteran ever had any form of hepatitis, to include hepatitis A?

b) If so, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that hepatitis was incurred as a result of the October 2004 colonoscopy?

c)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran incurred any other additional disability as a result of the October 2004 colonoscopy?  

The examiner should specifically address whether a relationship exists between the colonoscopy and the Veteran's infection and hospitalization in October 2004 and the May 2005 appendectomy, to include whether the infection and appendectomy were due to contamination or perforation by the colonoscopy scope.  

d)  If the Veteran incurred an additional disability due to the October 2004 colonoscopy, the examiner should determine whether the proximate cause of the additional disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.

A complete rationale must be provided for all stated opinions.  

2.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


